[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
The court finds that the plaintiff proved that the note was valid and enforceable. The defendant did not prove any of his special defenses. The plaintiff is, therefore, entitled to judgment on the note in the amount of $15,000. She is also entitled to interest of 10% per annum from the date each installment was due for a total of $2,332.30 contract interest.
In accordance with the contract, she is also entitled to reasonable attorney's fees. The court finds that the affidavit of attorney's fees showing a total of $5,595.00 at $150.00 per hour is reasonable.
Judgment shall enter in the amount of $22,927.30.
In addition, the plaintiff filed an offer of judgment in the amount of $15,000 on July 23, 1999 within 18 months of the return date. She is, therefore, entitled to 12% interest from the return date of March 23, 1999 until this date of March 22, 2000, 366 days at $7.53 per day for a total of $2,755.98.
Total judgment: $25,683.28